DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 60-65 and 67-81 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 60-65 and 67-81, Diehl et al. disclosed a method of generating a fingerprint for a gemstone using x-ray imaging, wherein the fingerprint comprises a three-dimensional map (Stereographic Projection reveals “relationship between polished facets, former crystal faces, lattice planes, and vectors in three-dimensional space”) of at least one crystal present within the gemstone including internal imperfections of the at least one crystal (page 44, left column, first paragraph - page 46, right column, fourth paragraph), the method comprising the steps of: 
mounting the gemstone in a sample holder of an imaging apparatus, the imaging apparatus comprising a processing unit (a computer; page 52, left column, first paragraph; page 56, right column, second paragraph), a sample stage, a sample holder (an adjustable specimen holder) mounted on the sample stage, at least one x-ray source (a target of copper, molybdenum, or silver), and at least one detector (an electronic imaging device with a charge-coupled detector (CCD)), the sample holder and the at least one x-ray source the at least one detector (page 48, right column, bridging paragraph from page 48 to page 49 - page 50, bridging paragraph from left column to right column); 
exposing the mounted gemstone to x-ray radiation from the at least one x-ray source, while moving the sample holder relative to the at least one x-ray source and the at least one detector according to a search strategy that is predetermined for the gemstone based on known physical characteristics of the gemstone (page 50, bridging paragraph from left column to right column - page 52, left column, second paragraph); 
using the at least one detector to locate diffraction spots and/or extinction spots generated by a lattice of the at least one crystal (page 50, bridging paragraph from left column to right column - page 52, left column, second paragraph); 
utilizing the located diffraction spots and/or extinction spots to calculate information about a position, an orientation, and a phase of the at least one crystal (page 50, bridging paragraph from left column to right column - page 52, left column, second paragraph);
generating a suitable x-ray diffraction scanning strategy (a search procedure executed by fully automatic computer control with special software) from the calculated information, the suitable x-ray diffraction scanning strategy including moving the sample holder relative to the at least one x-ray source and the at least one detector and exposing the gemstone to appropriate x- 
scanning the gemstone according to the suitable x-ray diffraction scanning strategy and recording diffraction images and/or extinction images using the at least one detector (page 50, bridging paragraph from left column to right column - page 52, left column, second paragraph); and 
generating the fingerprint from the recorded diffraction images and/or extinction images (page 44, left column, first paragraph - page 46, right column, fourth paragraph).
However, the prior art failed to disclose or fairly suggested that the method comprises:
generating a fingerprint from the recorded diffraction images and/or extinction images,
wherein the fingerprint comprises a map of the relative locations of more than five internal imperfections within the crystal in three dimensions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Response to Amendment
Applicant’s amendments filed 29 April 2020 and 28 January 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claims 60-65 and 67-81 have been fully considered.  The objections of claims 60-65 and 67-81 have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 68 have been fully considered.  The objections of claim 68 have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 70 have been fully considered.  The objections of claim 70 have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 72 have been fully considered.  The objection of claim 72 has been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 73 have been fully considered.  The objections of claim 73 have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 74 have been fully considered.  The objection of claim 74 has been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 75 have been fully considered.  The objections of claim 75 have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 76 have been fully considered.  The objection of claim 76 has been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claims 77 and 81 have been fully considered.  The objections of claims 77 and 81 have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 78 have been fully considered.  The objections of claim 78 have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 79 have been fully considered.  The objections of claim 79 have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 80 have been fully considered.  The objection of claim 80 has been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 81 have been fully considered.  The objections of claim 81 have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claims 60-65 and 67-81 have been fully considered.  The rejection of claims 60-65 and 67-81 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claims 60-65, 67, 68, 70-76, 78, and 80 have been fully considered.  The rejection of claims 60-65, 67, 68, 70-76, 78, and 80 under 35 U.S.C. 102(a)(1) as being anticipated by Roland Diehl et al. (X-RAY FINGERPRINTING ROUTINE FOR CUT DIAMONDS, Gems & Gemology, Vol. 40, No. 1, Spring 2004, Pages 40-57) has been withdrawn.

Response to Arguments
Applicant’s arguments filed 28 January 2021 with respect to claims 77 and 81 have been fully considered and are persuasive.  The rejection of claims 77 and 81 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn. 
a bridging paragraph between page 51 and page 52.  This argument was persuasive.  Therefore, the rejection of claims 77 and 81 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, was withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Adler et al. (U. S. Patent No. 9,129,715 B2) disclosed a high-speed X-ray inspection microscope.






















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884